          Case 3:19-cr-03932-DB Document 17 Filed 12/23/19 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                            EL PASO DIVISION
USA                                             §
                                                §      CRIMINAL NO:
vs.                                             §      EP:19-CR-03932(1)-DB
                                                §
(1) ALEJANDRO CARRILLO                          §

                       ORDER SETTING DOCKET CALL
       IT IS HEREBY ORDERED that the above entitled and numbered case is set for
DOCKET CALL in District Courtroom, Room 722, on the 7th Floor of the United States
Courthouse, 525 Magoffin Avenue, El Paso, TX, on Friday, January 03, 2020 at 10:30 AM.

       IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order to
counsel for defendant, the United States Attorney, United States Pretrial Services and the United
States Probation Office. Counsel for the defendant shall notify the defendant of this setting and,
if the defendant is on bond, advise the defendant to be present at this proceeding.

        IT IS SO ORDERED this 23rd day of December, 2019.




                                                ______________________________
                                                DAVID BRIONES
                                                SENIOR U.S. DISTRICT JUDGE
